DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,434,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (hereafter “Valdez”)(US 2014/0272448) in view of Fonte (US 2016/0033059).
With regards to claim 1, Valdez discloses a method of manufacturing a coiled tubing string, comprising:
welding the seam formed along the longitudinal length to form a tubing string [as described in at least Claim 1];

conducting at least one sizing operation to reduce the outer diameter of the tubing string [paragraph 074];
conducting at least one inspection and testing operation [testing processes are described in at least paragraphs 26, 27, 35-38, 121-123 and although the term “inspect” is not explicitly stated it is consider to be inherent that a “inspection” operation is conducted as claimed in combination with the described testing and analysis operations]; 
tempering and then cooling the tubing string [at least in paragraphs 88-89], wherein a temperature at which the tubing string is tempered is less than a temperature at which the tubing string is austenitized [temperature of tempering 550-720C and temperature of austenitizing: 900-1000C as found in at least claim 13]; and
coiling the tubing string onto a spool [as described in at least paragraph 74], wherein the method is performed in a continuous operation from the accumulator to the spool.
Valdez further discloses the invention substantially as claimed except for uncoiling a flat metal sheet from an accumulator and bending the flat metal sheet that is uncoiled from the accumulator into a tubular form such that the edges of the flat metal sheet form a seam along a longitudinal length of the tubular form. It is noted that Valdez describes in general that strips of sheet metal are “formed” into a tube [as described in at least Claim 13]. Fonte is relied upon to teach a method of forming tubing from a metal sheet on a continuous production line, as shown at least Figure 3B, although not explicitly stated, it is inherent that in a continuous production line the sheet is uncoiled from an accumulator. Fonte further teaches then bending the uncoiled sheet into a tubular form such that the edges of the flat metal sheet form a seam along a 
With regards to claim 2, Valdez discloses a further comprising annealing the welded seam at a first temperature and then cooling the tubing string [at least in paragraph 127].
With regards to claims 3 and 4, Fonte further teaches annealing at a temperature between 875-1200 degrees C [paragraph 0060]. Therefore the combination of Valdez and Fonte sets forth wherein a temperature at which the welded seam is annealed is less than the temperature at which the tubing string is austenitized i.e. the welded seam is annealed at a temperature of 955 degrees Celsius.
With regards to claim 5, Fonte further teaches wherein cooling the tubing string after annealing the welded seam comprises air cooling and/or water cooling the tubing string [at least paragraph 0064].
With regards to claim 6, Valdez discloses wherein the tubing is austenitized at a temperature of 850 degrees Celsius to 1,050 degrees Celsius [as described in at least Claim 13].
With regards to claim 7, Valdez discloses wherein the seam is welded together by other welding processes [as described in at least paragraph 112].
With regards to claim 8, Valdez discloses wherein cooling the tubing string after tempering comprises air cooling and/or water cooling the tubing string [at least in paragraphs 88-89].
Valdez discloses further comprising conducting the at least one initial inspection and testing operation of the tubing string after the at least one sizing operation [testing processes are described in at least paragraphs 26, 27, 35-38, 121-123 and although the term “inspect” is not explicitly stated it is consider to be inherent that a “inspection” operation is conducted as claimed in combination with the described testing and analysis operations].
With regards to claims 10 and 11, Valdez discloses wherein the tubing string when coiled onto the spool has microstructure that is substantially uniform across substantially the entire length of the tubing string [paragraph 72].
With regards to claim 12, Valdez discloses wherein the tubing string when coiled onto the spool has a yield strength within a range of 80,000 psi to 165,000 psi [at least claims 20-22].
With regards to claim 13, Valdez discloses wherein the tubing string when coiled onto the spool has a tensile strength within a range of 90,000 psi to 190,000 psi [Valdez discloses having tensile properties corresponding to Grade 110 (paragraph 31) which one of ordinary skill in the art would know such a material has a corresponding a tensile strength of approximately 115,000 psi, as required by the claim].
With regards to claim 12, Valdez discloses wherein the tubing string when coiled onto the spool has a hardness within a range of 18 Rockwell HRC to 40 Rockwell HRC [Valdez discloses having tensile properties corresponding to Grade 110 (paragraph 31) which one of ordinary skill in the art would know such a material has a corresponding 30 Rockwell HRC, as required by the claim].
With regards to claim 15, Valdez discloses wherein the tubing string when coiled onto the spool has an outer diameter within a range of 1.5 inches to 5.5 inches [paragraph 71].
Valdez discloses wherein a length of the tubing string coiled onto the spool is within a range of 10,000 feet to 30,000 feet [paragraph 71].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TERESA M EKIERT/            Primary Examiner, Art Unit 3725